Pursuant to statute, the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as *619petitioner, against Edward L. Fleischer, an attorney and counselor-at-law, admitted to practice in this court on December 21,1960, under the name of Edward Leo Fleischer, based upon the disbarment order entered by the New Jersey Supreme Court on May 28, 1986, and the facts related thereto.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, 210 Joralemon St., Brooklyn, New York 11201, is hereby appointed as attorney for the petitioner in such proceeding.
The issues raised by petitioner’s notice pursuant to section 691.3 of the Rules Governing the Conduct of Attorneys [22 NYCRR 691.3], dated June 17, 1986, and the response thereto are referred to Honorable Max H. Galfunt of 216 Beach 143rd St., Neponsit, New York 11694 as Special Referee, to hear and to report with his findings upon each of the issues.
The attorney is suspended from the practice of law, pending further order of this court. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.